Citation Nr: 0300671	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.

The veteran's case was previously before the Board in 
September 2000.  At that time the Board granted 
entitlement to a 70 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
from January 25, 1999.  The Board also denied an 
evaluation in excess of 50 percent prior to January 25, 
1999.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
an order dated in July 2002, the Court affirmed the 
Board's decision in regard to the adjudication of the PTSD 
issue.  The Court noted that the veteran had informally 
raised a claim of entitlement to TDIU.  The Court then 
remanded that claim to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD claim was adjudicated by the Board 
in September 2000.

2.  The veteran appealed the September 2000 Board 
decision.  His case was remanded by the Court for 
adjudication of an informal claim for entitlement to TDIU 
in July 2002.

3.  The veteran submitted a formal claim for a TDIU rating 
to the regional office (RO) in October 2000.

4.  The veteran was granted entitlement to a TDIU rating 
in January 2001.

5.  There is no longer a controversy regarding the claim 
of entitlement to a TDIU rating.  

CONCLUSION OF LAW

There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to a TDIU 
rating.  38 U.S.C.A. §§ 511, 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of 
title 38, United States Code, is subject to decision by 
the Secretary shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be 
made by the Board.  Decisions of the Board shall be based 
on the entire record in proceedings and upon consideration 
of all evidence and material of record and applicable 
provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal, 
which fails to allege error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that the veteran 
appealed the Board's September 2000 decision.  The Court 
affirmed the Board's adjudication regarding the issue of 
an increased evaluation for the veteran's service-
connected PTSD.  The Court also found that the veteran had 
raised an informal claim for entitlement to a TDIU rating 
and remanded the claim to the Board for adjudication in 
July 2002.

A review of the claims folder reveals that the RO 
implemented the Board's September 2000 decision by way of 
a rating decision dated in September 2000.  The veteran 
submitted a formal claim for entitlement to a TDIU rating 
in October 2000.  The RO subsequently granted entitlement 
to a TDIU rating in January 2001.  There is no indication 
in the claims file that the veteran has expressed 
disagreement with any aspect of the January 2001 rating 
decision.

Therefore, since the RO has resolved the veteran's claim 
in his favor, there is no longer a question or controversy 
remaining with respect to entitlement to a TDIU rating.  
Nor are any exceptions to the mootness doctrine present 
because the relief sought on appeal, the initial award of 
a TDIU rating, has been accomplished without the need for 
action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 
367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  Accordingly, the appeal is dismissed.


ORDER

The claim for entitlement to a TDIU rating is dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

